DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed June 01, 2022 in response to PTO Office Action mailed March 02, 2022. The applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
In response to last Office Action, claims 2, 6-9, 13-16 and 20-21 have been amended. Claims 5, 12 and 19 have been canceled. No claims have been added. As a result, claims 2-4, 6-11, 13-18 and 20-21 remain pending in this application.
The objection(s) and/or rejection(s) not repeated in this Office Action have been withdrawn due to the amendment(s) and/or remark(s) filed on June 01, 2022.
Double patenting rejection of the claims over claim of US Patent 10,949,308 have been withdrawn due to the terminal disclaimer filed on 6/1/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/01/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2-4, 6-11, 13-18 and 20-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 of copending Application No. 17/198,060 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

App. No. 17/173,077
App. No. 17/198,060
2. A system for performing a data storage operation on a virtual machine, the system comprising: a host computing device comprising one or more processors, computer memory, and a hypervisor, wherein the one or more processors is configured to: for one or more applications hosted by a virtual machine, inject an application-specific data agent into the virtual machine that corresponds to the one or more applications hosted by the virtual machine, wherein the application-specific data agent is configured to perform, at least, an application-specific backup job for a corresponding application that is executed in a specific virtual computing environment; instruct each application-specific data agent injected into the virtual machine to perform an application-specific backup job, wherein the application-specific backup job comprises creating a snapshot copy of the corresponding application; and create a backup copy of the virtual machine by associating each snapshot copy of the one or more applications with the backup copy of the virtual machine; generate an index that comprises data imaged by snapshot copies of the one or more applications; and map the generated index to an index of the backup copy of the virtual machine.





3.  The system of claim 2, wherein creating the backup copy of the virtual machine comprises performing a snapshot operation of the virtual machine to create a snapshot copy of the virtual machine, and wherein the snapshot copy of the virtual machine is a point-in-time copy that reflects locations of blocks of data stored in a data storage device.

4.  The system of claim 2, wherein creating the backup copy of the virtual machine comprises performing a streaming backup operation of the virtual machine to store a secondary copy of the virtual machine to magnetic tape storage media.


6.  The system of claim 2, automatically discovering the plurality of applications executable within the virtual machine comprises accessing a registry of the virtual machine to identify the plurality of applications.

7.  The system of claim 2, wherein an injected data agent of a discovered application quiesces the discovered application into an application-consistent state prior to creating a snapshot copy of the discovered application.

8.  The system of claim 2, wherein automatically discovering the plurality of applications executable by the virtual machine include automatically discovering a SQL application, an Exchange application, an Oracle application, or a Sharepoint application.

2. A system for 


one or more non-transitory, computer-readable media having computer- executable instructions stored thereon; and, one or more processors that, having executed the computer-executable instructions, configure a system to perform a plurality of operations comprising: automatically discovering a plurality of applications executable within a virtual machine; for each discovered application, injecting a data agent into the virtual machine that corresponds to the discovered application, wherein the injected data agent is configured to perform an application-specific backup job for the corresponding application; instructing each data agent injected into the virtual machine to perform an application-specific backup job, wherein the application-specific backup job comprises creating a snapshot copy of the corresponding application; and, creating a backup copy of the virtual machine by associating each snapshot copy of each discovered application with the backup copy of the virtual machine.

5.  The system of claim 2, wherein the plurality of operations further comprises: generating an index that includes data imaged by the snapshot copies of the discovered applications; and mapping the generated index to an index of the backup copy of the virtual machine.

3.  The system of claim 2, wherein creating the backup copy of the virtual machine comprises performing a snapshot operation of the virtual machine to create a snapshot copy of the virtual machine, and wherein the snapshot copy of the virtual machine is a point-in-time copy that reflects locations of blocks of data stored in a data storage device.

4.  The system of claim 2, wherein creating the backup copy of the virtual machine comprises performing a streaming backup operation of the virtual machine to store a secondary copy of the virtual machine to magnetic tape storage media.


6.  The system of claim 2, automatically discovering the plurality of applications executable within the virtual machine comprises accessing a registry of the virtual machine to identify the plurality of applications.

7.  The system of claim 2, wherein an injected data agent of a discovered application quiesces the discovered application into an application-consistent state prior to creating a snapshot copy of the discovered application.

8.  The system of claim 2, wherein automatically discovering the plurality of applications executable by the virtual machine include automatically discovering a SQL application, an Exchange application, an Oracle application, or a Sharepoint application.


As it can be seen from above comparison of claims 2-4 and 6-8 with claims 2-8 of co-pending application 17/198,060, the claims of current application are similar and obvious variation of the claims of co-pending application. The matching limitations are mapped with underlines and the remaining limitations are obvious variation of the claims of the co-pending application. Similarly, claims 9-11, 13-18 and 20-21 are mapped to claims 9-21 of the co-pending application.

Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138